Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 1 of 8 PageID 11536




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 PROFESSIONAL, INC. d/b/a
 PROFESSIONALS AUTO BODY,

                  Plaintiff,

 v.                                                          Case No. 6:18-cv-6023-Orl-31EJK

 FIRST CHOICE AUTO INSURANCE
 COMPANY; 21st CENTURY
 INSURANCE COMPANY, et al.,

                  Defendants.


         DEFENDANT PENN NATIONAL SECURITY INSURANCE COMPANY’S
               BRIEF IN SUPPORT OF ITS MOTION TO SEVER AND
                          DISMISS THE COMPLAINT

         I.       FACTUAL AND PROCEDURAL HISTORY

         On August 23, 2017, Plaintiff filed a Complaint in the above-captioned case with the Court

 of Common Pleas of Blair County, Pennsylvania. In its Complaint, Plaintiff avers that it is an

 automobile body repair shop and that it repaired and/or serviced motor vehicles insured Defendant

 Penn National Security Insurance Company (“Penn National”) and the other above-captioned

 Defendants. See Complt. at para. 38. Plaintiff contends that each individual insured by Defendants

 executed an assignment of proceeds authorizing the Plaintiff to recover any unpaid amounts for

 services rendered and repairs. Id. at para. 40.

         This case was removed to the United States District Court for the Western District of

 Pennsylvania by Notice of Removal filed by several of the above-captioned Defendants on

 September 22, 2017. Doc. 1.1 Penn National was not among those that filed or joined in the Notice


 1 To clarify, the document numbers referenced throughout this Motion and Brief refer to the document numbers from
 the Western District of Pennsylvania docket for this case, unless otherwise specified.


 LEGAL/131849686.v1
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 2 of 8 PageID 11537




 of Removal. Several of the Defendants subsequently filed a Notice of Tag-Along Action with the

 Judicial Panel on Multidistrict Litigation, seeking to include this action in the Auto Body Shop

 MDL in Florida. Doc. 66. On September 27, 2017, several of the Defendants filed an unopposed

 Motion to Stay all Proceedings Pending Transfer Decision by the Judicial Panel on Multidistrict

 Litigation. Doc. 41.

        By Order, dated September 28, 2017, the Western District of Pennsylvania granted the

 Motion to Stay. Doc. 49. On October 3, 2017, the Clerk of the United States Judicial Panel on

 Multidistrict Litigation determined that this case is not appropriate for inclusion in the Auto Body

 Shop MDL litigation in Florida. On October 6, 2017, the Western District of Pennsylvania issued

 an Order lifting the stay. Doc. 56.

        On October 13, 2017, several of the above-captioned Defendants filed an Unopposed

 Renewed Motion to Stay All Proceedings Pending a Transfer Decision by the Judicial Panel on

 Multidistrict Litigation. Doc. 66. In their Motion, Defendants indicated that they were preparing

 a Motion to Transfer this Action to the Auto Body Shop MDL, which they would be filing with

 the Judicial Panel.    Doc. 66.   By Order, dated October 16, 2017, the Western District of

 Pennsylvania granted the Motion for Stay (Doc. 72), and on February 1, 2018, this case was

 transferred to the Auto Body Shop MDL with this Court.

        By Order, dated July 14, 2020, this Court ordered Defendants to file responsive pleadings

 or motions in response to the Complaint by August 7, 2020. Doc. 102 at Docket No. 6:18-cv-

 06023-GAP-EJK. Penn National now files a Motion to Sever and Dismiss and the instant Brief in

 Support.




                                                  2
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 3 of 8 PageID 11538




        II.       QUESTION PRESENTED

                  Should Penn National’s Motion to Sever and Dismiss be granted, and should
                  it be severed and dismissed from this case, where there is not diversity of
                  citizenship and the Federal Courts lack subject matter jurisdiction over the
                  claims set forth against it?

                  Suggested answer:       Yes.

        III.      ARGUMENT

               A. Standard of Review

        Pursuant to Federal Rule of Civil Procedure 21, this Court on motion or on its own, may,

 at any time, add or drop a party.

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), this Court must dismiss a case for

 lack of subject-matter jurisdiction. Federal Rule of Civil Procedure 12(h)(3) states that “[i]f the

 court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

 action.” Fed. R. Civ. P. 12(h)(3) (emphasis added).

        In Williams v. Wyndham World Wide Corp., 2009 U.S. Dist. LEXIS 44975, *9 (M.D. Fla.,

 Orlando Division 2009), this Court explained:

                  Establishing the existence of subject matter jurisdiction is of
                  paramount importance in federal court. This requirement exists
                  because “[f]ederal courts exercise limited subject matter
                  jurisdiction, empowered to hear only those cases within the judicial
                  power of the United States as defined by Article III of the
                  Constitution or otherwise authorized by Congress.” Taylor v.
                  Appleton, 30 F.3d 1365, 1367 (11th Cir.1994) (citing Wright, Miller
                  & Cooper, 13 Federal Practice and Procedure § 3522 (1984)). “If
                  jurisdiction is based on either [diversity or federal question
                  grounds], the pleader must affirmatively allege facts demonstrating
                  the existence of jurisdiction and include a short and plain statement
                  of the grounds upon which the court's jurisdiction depends.” Id.;
                  Fed.R.Civ.P. 8(a)(1) (requiring complaints to contain “a short and
                  plain statement of the grounds for the court's jurisdiction, unless the
                  court already has jurisdiction and the claim needs no new
                  jurisdictional support ....”). Thus, subject matter jurisdiction is not a



                                                     3
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 4 of 8 PageID 11539




                 mere technical requirement; it literally circumscribes the extent of
                 a federal court's power to adjudicate an action.

 Id. at *6-7 (emphasis added). The Eleventh Circuit has also held that once a court determines it

 lacks subject matter jurisdiction over the plaintiff’s claims, “the court’s sole remaining act is to

 dismiss the case for lack of jurisdiction.” Williams, 2009 U.S. Dist. LEXIS 44975, *9 (quoting

 Beavers v. A.O. Smith Elec. Prods. Co., 265 F. App’x 772 (11th Cir. 2008)).

         In ruling on a motion to dismiss, the Court must view the complaint in the light most

 favorable to plaintiff. Massey v. Health First, Inc., 2005 U.S. Dist. LEXIS 36767, *4-5 (M.D.

 Fla., Orlando Division 2005) (citation omitted). However, where the defendant challenges

 jurisdiction, the burden to prove that the Court has subject matter jurisdiction falls on the plaintiff.

 Id. at *5 (citing Anderson v. U.S., 245 F. Supp. 2d 1217, 1222 (M.D. Fla. 2002)).

             B. Penn National’s Motion to Sever and Dismiss should be granted, and it should
                be severed and dismissed from this case, since there is not diversity of
                citizenship and the Federal Courts lack subject matter jurisdiction over the
                claims set forth against it.

         Pursuant to 28 U.S.C. § 1332 (emphasis added):

                 (a) The district courts shall have original jurisdiction of all civil
                 actions where the matter in controversy exceeds the sum or value of
                 $75,000, exclusive of interests and costs, and is between –

                         (1) citizens of different States;

                         (2) citizens of a State and citizens or subjects of a foreign
                         state, except that the district courts shall not have original
                         jurisdiction under this subsection of an action between
                         citizens of a State and citizens or subjects of a foreign state
                         who are lawfully admitted for permanent residence in the
                         United States and are domiciled in the same State;

                         (3) citizens of different States and in which citizens or
                         subjects of a foreign state are additional parties; and

                         (4) a foreign state, defined in section 1603(a) of this title, as
                         plaintiff and citizens of a State or of different States.


                                                    4
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 5 of 8 PageID 11540




                                        ***

                 (c) For the purposes of this section and section 1441 of this title—

                        (1) a corporation shall be deemed to be a citizen of every
                        State and foreign state by which it has been incorporated and
                        of the State or foreign state where it has its principal place of
                        business, except that in any direct action against the insurer
                        of a policy or contract of liability insurance, whether
                        incorporated or unincorporated, to which action the insured
                        is not joined as a party-defendant, such insurer shall be
                        deemed a citizen of—

                                (A) every State and foreign state of which the
                                insured is a citizen;

                                (B) every State and foreign state by which the
                                insurer has been incorporated; and

                                (C) the State or foreign state where the insurer has
                                its principal place of business; . . . .

                                        ***

          Whether there exists diversity of citizenship is assessed by examining the citizenship of

 the parties at the time the action is filed. Massey v. Health First, Inc., 2005 U.S. Dist. LEXIS

 36767, *7 (M.D. Fla., Orlando Division 2005). This Court has explained: “Diversity jurisdiction

 requires complete diversity – every plaintiff must be diverse from every defendant.” Williams v.

 Wyndham World Wide Corp., 2009 U.S. Dist. LEXIS 44975, *7 (M.D. Fl., Orlando Division

 2009).

          This Court and Your Honor have repeatedly dismissed cases for lack of subject matter

 jurisdiction. In Bey v. BankAtlantic, 2010 U.S. Dist. LEXIS 91088 (M.D. Fl., Orlando Division

 2010), for example, Your Honor granted defendant’s motion to dismiss the case for lack of subject

 matter jurisdiction, where there was not complete diversity between the parties. Id. at *6. Your

 Honor explained:




                                                   5
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 6 of 8 PageID 11541




                BankAtlantic does not dispute that the amount in controversy here
                exceeds the statutory minimum of $75,000, but argues that there is
                no diversity because both parties are citizens of Florida. Both Bey
                (in the Refiled Complaint) and BankAtlantic (in its motion) assert
                that the bank is headquartered in Florida. . . . Thus, for diversity
                jurisdiction to exist, Bey must be a resident of some state other than
                Florida. 28 U.S.C. § 1332. However, in both the body and at the
                conclusion of the Refiled Complaint, Bey identifies herself as a
                citizen of Florida.

                                                 ***

                Because Bey has not asserted, either in the Refiled Complaint or in
                her response to the motion, that she was a citizen of Illinois at the
                time when she filed this suit, diversity jurisdiction does not exist
                over this dispute.

                                                 ***

                ORDERED that the Motion to Dismiss for Lack of Subject Matter
                Jurisdiction (Doc. 22) is GRANTED, and this case is DISMISSED.

 Id. at *2-*6; see also, Williams v. Wyndham World Wide Corp., 2009 U.S. Dist. LEXIS 44975

 (M.D. Fla., Orlando Division 2009) (motion to dismiss granted for lack of subject matter

 jurisdiction, where plaintiff failed to establish complete diversity); Massey v. Health First, Inc.,

 2005 U.S. Dist. LEXIS 36767 (M.D. Fla., Orlando Division 2005) (motion to dismiss for lack of

 diversity granted).

        In the Complaint, Plaintiff avers, in part (emphasis added):

                1. Plaintiff, Professional, Inc., d/b/a Professionals Auto Body, is a
                corporation incorporated pursuant to the laws of the Commonwealth
                of Pennsylvania with a principal place of business located at 1109
                Plank Road, Duncansville, Blair County, Pennsylvania.

                                       ***

                27. Penn National Security Insurance Company is an insurance
                company registered to do business with the Pennsylvania Insurance
                Department and is doing business in the State of Pennsylvania with
                a Pennsylvania address of 2 North Second Street, Penn National
                Insurance Company, Harrisburg, Pennsylvania 17105-2361.



                                                  6
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 7 of 8 PageID 11542




        Because Plaintiff is a Pennsylvania corporation, as alleged in the Complaint, and because

 Penn National is a Pennsylvania corporations, there is no diversity of citizenship, as required by

 28 U.S.C. § 1332, and the federal courts do not have subject matter jurisdiction over Penn National.

 Just as this Court properly granted the motions to dismiss in the cases discussed above, Penn

 National respectfully submits that the same outcome is warranted here, and asks this Court to sever

 and dismiss it from this action for lack of subject matter jurisdiction.

        IV.     CONCLUSION

        Defendant Penn National Security Insurance Company respectfully requests that this

 Honorable Court grant its Motion to Sever and Dismiss the Complaint and that it sever and dismiss

 Penn National from this action for lack of subject matter jurisdiction.

        Respectfully submitted this 7th day of August, 2020.

                                                        MARSHALL DENNEHEY WARNER
                                                        COLEMAN & GOGGIN

                                                        /s/ Elizabeth B. Ferguson
                                                        Elizabeth B. Ferguson
                                                        Florida Bar No. 570745
                                                        200 West Forsyth Street, Suite 1400
                                                        Jacksonville, FL 32202
                                                        Telephone: (904) 358-4200
                                                        Facsimile: (904) 355-0019
                                                        Primary Email: ebferguson@mdwcg.com
                                                        Secondary Email: jcwestberry@mdwcg.com
                                                        Secondary Email: pjlagrone@mdwcg.com
                                                        Attorneys for Defendant Penn National
                                                        Security Insurance Company




                                                   7
Case 6:18-cv-06023-GAP-EJK Document 111 Filed 08/07/20 Page 8 of 8 PageID 11543




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, a true and correct copy of the foregoing was filed

 with the Clerk of the Court CM/ECF system which will send a notice of electronic filing to all

 counsel of record.

                                                     /s/ Elizabeth B. Ferguson
                                                     Elizabeth B. Ferguson, Esq.




                                                 8
